L. HAND, Circuit Judge
(dissenting).
I agree that our decision in the “Roller-Bearing” case is res judicata as to the validity of the claims in suit; I also agree that if the “Trig-a-lite” lighter is not an infringement, the patent is worth very little. Nevertheless it seems to me that it is not, as I thought before. Verbally, there can be no doubt. Claim seven requires the means which rotate the abradant wheel to comprise a “rack”, and a “gear” operated by the “rack”, together with a pawl and ratchet by which the gear operates the abradant wheel. In the “Roller-Bearing” case we held that the end of the finger-piece was a “rack”, and so we can regard it here. We also held that the two jaws on the end •of the snuffer were a “gear”. We could do that here too, if the lower jaw were fixed to the upper. Indeed, had there been no catch, the operation would have been exactly like the “Roller-Bearing” “gear”. The catch, however, entirely changed this operation and prevented it from being a “gear” at all. Mechanically, the meaning of that combination is that the “rack” operates the “gear” because they solidly enmesh; they must do so. That is. exactly what does not happen in the “Trig-a-lite” lighter. When the “rack” moves, it does not move the ''gear”, because its movement is taken up by the movement of the spring. This goes on until the end of the “rack’s” movement which trips the latch and brings down the end of the snuffer through the stored energy of the spring. If words mean anything, the words of claim seven are therefore not fulfilled, and that applies equally as to •claims thirteen and fourteen.
The same is true of the other element, ■“manual pressure”, though it cannot be quite so clearly demonstrated. In claim seven the phrase is: “upon pressing said finger-piece downwardly said wheel is rotated by manual pressure”. That can only mean, I submit, that the wheel is rotated by the finger-piece as the finger-piece is pressed down. Again, that is just what does not happen in the Trig-a-lite lighter. This is not true in claims thirteen and fourteen which only require that the snuffer and the wheel shall be operated by “manual pressure”. Conceivably, it is permissible to speak of an element’s being operated by “manual pressure”, when all one means is that the eventual source of energy is in the hand, but surely it is extremely far-fetched if we only mean that the original energy has been manual. Moreover, if we should say that, Gebhardt had a “manual pressure” device to operate his abradant wheel, though not, it is true, his snuffer; he stored up enough energy in the spring to spin the wheel when tripped, like the “Trig-a-lite” lighter. But if that was “manual pressure”, Gebhardt would anticipate claim thirteen because Gebhardt’s snuffer was certainly operated by “manual pressure” and the claim does not require the finger-piece to be “on top”, like claim fourteen. That would leave nothing in claim fourteen for invention except that the finger-piece was “on top”; hardly enough, I should think.
The fact that the claims do not read verbally on the infringement is of course not final; the answer depends upon how far the patent is entitled to equivalents. That is a troublesome question. The art pressed hard around it; Hauzenberger and Aronson would have been the same so far as I can see, had the pressure been “on top” of the lighter instead of at the side of it, and Wolf had his thumb piece on top; in his lighter the 1, 2, 3, relation clearly existed. The patent at best was therefore a very narrow one, and succeeded as it did probably because the other forms had not been sufficiently exploited. The case is a close one, and possibly I might originally have come to the opposite conclusion, but I am disposed still to agree with Judge Galston, and to think that the defendant has managed to escape the claims.